DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 05/17/2018 and 01/28/2020 have been considered by the Examiner.
Response to Amendment
The Amendment filed on 04/26/21 has been entered. Claims 1 and 3-4 remain pending in the application. Claim 1 has been amended.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given in a telephonic interview with Robert Tapparo on 05/13/2021.
	The application has been amended as follows:
(Currently Amended):	A method of welding laminated metal foils by projecting a laser beam onto laminated metal foils sandwiched between an upper metal plate and a lower metal plate 
forming a through-hole in an upper surface of the upper metal plate and forming a chamfered part so that a diameter of the through-hole expands toward the upper surface before the laser welding; and
in the laser welding,
projecting the laser beam for heat conduction welding onto the chamfered part of the upper metal plate and orbiting the laser beam in a circle along the chamfered part to form a molten pool; and
continuing orbiting the laser beam in the circle along the same singular trajectory to agitate the molten pool and grow the molten pool in a laminating direction of the laminated metal foils so that the molten pool reaches the lower metal plate.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims. Specifically, the prior art does not disclose continuing orbiting the laser beam in the circle along the same singular trajectory to agitate the molten pool and grow the molten pool in a laminating direction of the laminated metal foils so that the molten pool reaches the lower metal plate, as recited in examiner-amended independent claim 1.
The closest prior art references of record are Wahin (JP2016030280A), Goi (JPS63130290A), Hisada et al. (US20150283648), and Nakamura et al. (JP2007222937A). While the combination of Wahin, Goi, and Hisada does disclose a method of welding laminated metal foils by projecting a laser beam onto laminated metal foils sandwiched between an upper metal plate and a lower metal plate from a side of 
forming a through-hole in the upper surface of the upper metal plate and forming a chamfered part so that a diameter of the through-hole expands toward the upper surface before the laser welding; and
in the laser welding,
projecting the laser beam for heat conduction welding onto the chamfered part of the upper metal plate and orbiting the laser beam in a circle along the chamfered part to form a molten pool; and 
continuing orbiting the laser beam in a circle to agitate the molten pool and grow the molten pool in a laminating direction of the laminated foils so that the molten pool reaches the lower metal plate, 
the references do not teach continuing orbiting the laser beam in the circle along the same singular trajectory to agitate the molten pool and grow the molten pool in a laminating direction of the laminated metal foils so that the molten pool reaches the lower metal plate.
It would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Wahin, Goi, and Hisada to include continuing orbiting the laser beam in the circle along the same singular trajectory to agitate the molten pool and grow the molten pool in a laminating direction of the laminated metal foils so that the molten pool reaches the lower metal plate. Hisada teaches orbiting the laser beam in a contracting circular trajectory from the peripheral edge of a molten pool towards the center of said pool ([0010] “projecting a second laser beam while the melted section is being solidified or after a solidified section in which the melted section is solidified is formed such that the second laser beam circles around center of the melted section or the solidified section from an irradiation start position deviated from said center toward said center”), as it delays solidification of the center of the melted section, the molten metal flows along the when the second laser beam circles around the center of the melted section from the irradiation start position that is deviated from the center toward the center, solidification of the center of the melted section can be delayed…the liquid flows along with solidification shrinkage of the center of the melted section, and thus generation of a crack in the vicinity of the center of the melted section can be suppressed.”). Should the laser have been orbited in the same singular circular trajectory in accordance to that of the current invention, the desired functions of Hisada of delaying the solidification of the center of the molten pool and flowing the molten metal along with the solidification shrinkage of the center of the melted section to suppress crack generation would have been inhibited. 
Therefore, the aforementioned adaptation is not discussed within the prior art, would not have been contemplated by one of ordinary skill in the art prior to the effective filing date of the claimed invention and would fundamentally change and/or inhibit the desired functions of the respective inventions as described by Wahin, Goi, and Hisada.
Furthermore, although various combinations of Wahin, Goi, Hisada, and Nakamura do teach towards various elements of the dependent claims 3 and 4, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the combinations to include the claim limitations of examiner-amended independent claim 1, as described above. Since none of the prior art references of record alone or in combination disclose all the limitations of Applicant’s independent claim 1, claim 1 reads over the prior art of record and is condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715